ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status filed by respondent, Leonard William Crooks, and the Office of Disciplinary Counsel, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Leonard William Crooks, Louisiana Bar Roll number 8384, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Pascal F. Calogero, Jr. Chief Justice, Supreme Court of Louisiana